DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 8, 2021 has been entered.
Claims 2 and 4-6 have been canceled. Claims 1, 3 and 7-17 are pending, claims 7-17 have been withdrawn, and claims 1 and 3 have been considered on the merits, insofar as they read on the elected species of administered orally as a standalone. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of “subjects showing at least one causative factor of metabolic syndrome, to bring about the effect of decreased body weight and BMI, decreased lipid levels, and improvement in gut health” is not described in the specification as originally filed. Applicant has point to para 5 of the specification about the use of digestive enzymes for the management of metabolic syndrome. However, the specification does not disclose causative factors of metabolic syndrome. Thus, such limitation is considered new matter. Applicant may rephrase the limitation of “subjects showing at least one causative factor of metabolic syndrome, to bring about the effect of decreased body weight and BML decreased lipid levels, and improvement in gut health” to “wherein the enzyme blend effectively aiding in reducing and/or maintaining body weight, BMI, lipid levels, and aiding in maintaining a healthy gut”, as supported in para 5 of the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, the recitation of “subjects showing at least one causative factor of metabolic syndrome” is indefinite. Aguilar-Salinas (F1000Res. 2019;8:F1000 Faculty Rev-370.) teaches that controversy has surrounded the definition of metabolic syndrome, and that a unifying pathophysiological mechanism resulting in the metabolic syndrome is unclear (p.3 col left – para 2 & 4, for example). The instant specification fails to disclose causative factors of metabolic syndrome. Therefore, it is unclear what may be included or excluded as causative factors of metabolic syndrome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rapisarda (US 7,368,481 B1; 5/6/2008.) in view of Majeed et al (NutraCos – Sports Nutrition. 2015;4:10-13.) and DigeZyme (Pure Prescriptions. 2010;1-3.).

Rapisarda teaches a supplement for promoting a longer, healthier life for a cat (col.1 line 50-54), wherein said supplement contains an enzyme blend consisting of amylase, cellulase, lipase, lactase, and protease (Digezyme TM) (col.2-3 Table). Furthermore, Rapisarda teaches although the aging process is different for every animal it generally begins at maturity (col.1 line 22-23), and digestive enzymes are important to maintain overall health, the body’s production of enzymes naturally decreases with increasing age, proper supplementation of enzymes can enhance digestibility and absorbability of nutrients in diet, which are essential for energy production and ultimately, for life itself (col.5 line 27-32). In addition, Majeed teaches DigeZyme as a dietary supplement consists of α-amylase, cellulase, lipase, lactase, and protease, wherein DigeZyme is administered to women and men (p.12 Table IV), and DigeZyme helps in proper break down of food and better absorption of nutrients within the body (p.11 col right – para 4). Finally, DigeZyme teaches DigeZyme (75 mg) as a dietary supplement, wherein amylase is 1,800 Units, cellulase is 15 Units, lipase is 75 Units, lactase is 300 Units, and neutral protease is 450 Units (p.1 Ingredients Table).
Regarding the limitation of “reducing the risk of progression to metabolic syndrome” (claim 1), the combined teachings of Rapisarda, Majeed and DigeZyme do disclose a dietary supplement of the claimed enzyme blend improves gut health and quality of life, and Majeed  Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. In the instant case, the only active method step is the administration of effective concentration of enzyme blend consisting essentially of α-amylase, cellulase, lipase, lactase, and neutral protease or acid protease to healthy human subjects, which is exactly what is taught by the combined teachings of Rapisarda, Majeed and DigeZyme.

The references cited above do not teach the claimed concentration of said enzyme blend components (claim 3).
However, DigeZyme does teach DigeZyme (75 mg), wherein amylase is 1,800 Units, cellulase is 15 Units, lipase is 75 Units, lactase is 300 Units, and neutral protease is 450 Units (p.1 Ingredients Table). In addition, Majeed does teach that DigeZyme helps in proper break down of food and better absorption of nutrients within the body (p.11 col right – para 4). Finally, Rapisarda does teach that proper supplementation of digestive enzymes enhances digestibility and absorbability of nutrients in diet, which are essential for energy production and ultimately, for life itself (col.5 line 27-32).
Thus, the references do identify each of the instant enzymes as active ingredients in the composition effective to improve gut health and quality of life. Thus, each of the enzymes achieves a recognized result and is therefore considered to be result effective variable. As such, 

Response to Arguments
Applicant argues that Rapisarda fails to disclose the use of the composition is managing metabolic syndrome or maintaining good metabolic health, specifically in humans, and that Majeed does not mention any particular use, Gara et al. 2017 is used to evidence that digestive enzymes serve as a target for inhibiting conditions like hyperlipidemia.
These arguments are not found persuasive because in a 103 rejection the references must be considered as a whole and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Rapisarda, Majeed and DigeZyme all disclose DigeZyme, an enzyme blend consists of α-amylase, cellulase, lipase, lactase, and protease. Majeed discloses that DigeZyme is administered to humans. In addition, applicant’s arguments regarding “hyperlipidemia” appear to have no connection to the subject at issue. Furthermore, Gara does not disclose the enzyme blend as recited in the rejected claims.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651